Citation Nr: 1211657	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-31 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in April 2010 in conjunction with increased ratings claims.  The issue of entitlement to TDIU was remanded for additional development, which has been completed.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.16(a), 4.25, 4.26 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he is unable to secure or maintain substantially gainful employment because of his service-connected disabilities.  TDIU may be awarded upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the Veteran's service-connected disabilities include right knee degenerative joint disease with anterior cruciate ligament laxity, attenuation and scars, rated 30 percent disabling; degenerative medial meniscus, rated 10 percent disabling; degenerative disc disease of the lumbar spine, rated 10 percent disabling; and scars, rated 10 percent disabling.  His combined evaluation is 50 percent disabling.  Consequently, he does not meet the objective basis for TDIU.  Thus, the Board must consider whether the Veteran meets the subjective criteria for TDIU.

In this regard, the Board must note that the RO has addressed this issue in the first instance (see June 23, 2011 statement of the VA Director of Compensation and Pension).  Therefore, the Board must address this issue. 

The Board has reviewed the claims file and finds that the October 2010 VA examination report is the most probative evidence concerning the issue of employability because the examiner reviewed the claims file, summarized the Veteran's history, performed a detailed examination, and provided a thorough and detailed opinion supported by rationale regarding the Veteran's employability.

Notably, prior to and during the examination, the Veteran complained that his service-connected knee and back disabilities rendered him unable to work.  He has not worked since May 2008.  Historically, he was employed with a company for 20 years serving as a truck driver and dock worker.  Due to his service-connected right knee condition, he could no longer drive tractor trailers because he could no longer effectively press the brakes and other pedals causing safety concerns.  Unable to drive, his employer assigned him to work in the warehouse but he could not carry heavy loads.  After his surgery in the summer of 2008, he was cleared to return to work in December 2008.  He returned to work and attempted to perform light duties but was unsuccessful, providing evidence in support of the claim that he cannot work.  

Consequently, he left his employment and applied for and was awarded Social Security Disability Income.

After his service-connected disabilities rendered him unable to perform physically demanding labor, he attempted to participate in vocational rehabilitation, providing more evidence in support of his claim as it clearly indicates an intention, if possible, to return to work.  This good-faith effort cannot be ignored by the Board. 

The Veteran started a training course for network security but had to leave the program because he was unable to sit through class because knee and back pain required him to frequently stand and stretch for relief of symptoms.  He also had problems getting to class on time due to difficulties navigating the campus and accessing classrooms above the ground floor.  He said elevators were frequently out and he could not climb the stairs.  He told the examiner he had continued difficulties with prolonged standing, walking and sitting and usually has to change positions in less than 30 minutes.  He said he does not want to return to work because he feels he is unemployable.

The examiner reviewed the Veteran's history of knee and back problems and noted that the conditions have gotten progressively worse and that treatment has failed to alleviate the pain and other symptomatology.  He performed a thorough physical examination and included detailed test results and assessments in the examination report.  After conducting the examination, he opined that the Veteran's service-connected right knee and lumbar spine disabilities, without considering nonservice-connected disabilities, as likely as not prevent him from maintaining substantially gainful employment.  

In support of his opinion, he noted the Veteran's complaints of being unable stand, sit, or walk for 30 minutes.  He found that the right knee limitations are further attenuated by his back condition, making it difficult for him to seek gainful employment.  The examiner noted the Veteran's failed attempts at vocation rehabilitation, including his course work for computers, and pointed out that the Veteran's vocational assessment said the occupation of pharmacy technician was not compatible with his physical disabilities because his current mobility, strength, and endurance could not meet the physical demands required of the position.  Extending those findings to similar employment opportunities suggests that the Veteran is not a candidate for gainful employment.  

In sum, he concluded that the Veteran became unemployable when he completed his right knee rehabilitation and was released for return to light sedentary duties on December 5, 2008.  This appears to be the point at which maximum benefit of medical management was obtained.  Thereafter, all attempts at rehabilitation appear to have been palliative, including completion of physical therapy for low back pain in May 2009.  At that time, goals had been accomplished for independent management of back symptoms while reducing any additional limitations associated with the established right knee disabilities; however, there was no improvement on the Veteran's potential to be gainfully employed.

In addition to the VA examiner's thorough opinion, several treatment records recommend that the Veteran perform employment involving sedentary-type work.  However, as noted above, the Veteran is unable to sit or stand for 30 minutes without pain.  Further, his prior employment involved physical labor, such as driving and dock work.  He has not performed duties and presumably has not been trained for jobs involving sedentary-type work and is unable to participate in vocational rehabilitation courses due to his service-connected disabilities.  Thus, considering his occupational background and inability to participate in meaningful vocational rehabilitation, the Board finds that the evidence favors a finding of unemployability.

In sum, the Board finds that the preponderance of the evidence favors a finding that the Veteran's service-connected disabilities rendered him unemployable as of December 5, 2008, the point at which maximum benefit of medical management was obtained.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


